DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to papers filed 11/09/2021.
Claims 1, 3-5, 8-11. 13-14, 16, 21-23, 26 are pending.  Claims 2, 6-7, 12, 15, 17-20, 24-25 have been cancelled.  Claims 21-23 are withdrawn as being drawn to a nonelected invention. 
The following rejections are modified as necessitated by amendment.  Response to arguments follows.
This action for claims 1, 3-5, 8-11. 13-14, 16, 26 is final.
Withdrawn Rejections
	The 35 USC 112(b) made in the previous office action is withdrawn based upon amendments to the claims.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, 

Claims 1, 3-5, 8-11. 13-14, 16, 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims are drawn to a method of diagnosing colorectal cancer in a human individual by determining SEQ ID NO. 1-176 and measuring a methylation score from a sample selected from tissue, blood, spittle, serum, plasma, urine, sputum, biopsy and stool.
The claims are drawn to a very large genus of examining methylation patterns of any samples selected from tissue, blood, spittle, serum, plasma, urine, sputum, biopsy and stool to diagnose colorectal cancer. Based upon the description in the specification although the skilled artisan could readily use a methylation analysis, the artisan would first need to determine if it functionally diagnose of colorectal in the samples selected from tissue, blood, spittle, serum, plasma, urine, sputum, biopsy and stool as such the specification has not provided written support for the structures with the recited functionality.   
In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described 
	Further, the art does not provide guidance to sufficiently describe relevant identifying characteristics or functional attributes that would distinguish different members of the claimed genus. In the instant case it is not clear that the functionality of colorectal cancer can be extrapolated to a particular sample from a specific species.  In particular would the equation of greater than 577 represents any score in any sample.  
Herein the claims are drawn to selected from tissue, blood, spittle, serum, plasma, urine, sputum, biopsy and stool however, there is no written support that the mSCORE would between the different types of samples   would be functionally the same. 
In analysis of the claims for compliance with the written description requirement of 35 U.S.C. 112, first paragraph, the written description guidelines note regarding genus/species situations that "Satisfactory disclosure of a ``representative number'' depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus in view of the species disclosed." (See: 'Written Description" Requirement, Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001.)   In the instant case, the specification fails to teach the necessary 
Response to arguments
 The reply traverses the rejection.  A summary of the arguments are provided below with response to arguetmsn following. 
The reply asserts that the claims have been limited to human (p. 7).  Although this limitation alters the written description, there are still issues with regard to the claims.  In particular, the instant specification has not provided the critical structures in selected from tissue, blood, spittle, serum, plasma, urine, sputum, biopsy and stool to  diagnose colorectal cancer using the recited mSCORE rather the specification provides a specific human and a specific sample type.  Herein in the instant case the specification has not described rather any sample would provide the same methylation coverage and total.  

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316.  The examiner can normally be reached on 9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /KATHERINE D SALMON/            Primary Examiner, Art Unit 1634